      Case 1:18-cv-03456-AJN-GWG Document 99 Filed 04/03/20 Page 1 of 2

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                      April 3, 2020
Via Electronic Filing
The Honorable Judge Gabriel W. Gorenstein
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

               Re:     De La Rosa v. Aspenly Co. LLC et al,
                       Case No.: 1:18-cv-03456

Dear Honorable Judge Gorenstein:

        This law firm represents Defendant Pure Green NYC 8th Street Corp (the “Defendant”)
in the above-referenced matter.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and (E), this letter
respectfully serves to request an extension of time to complete fact discovery from May 15, 2020,
to, through and including, July 15, 2020, assuming the current COVID-19 pandemic has been
resolved at that time.

        This is the fourth request to extend the discovery deadlines and is not made on consent of
Plaintiff’s counsel. The basis of Plaintiff’s counsel’s objection is that did not wish to wait until
July 15, 2020 for Defendant to complete discovery.

        The basis of this request is that the COVID-19 pandemic has complicated Defendant’s
ability to conduct further discovery. The President of the United States has declared a national
emergency, the Governor of New York has banned large gatherings and has issued a stay-at-home
mandate, and the Centers for Disease Control and Prevention and other public health authorities
have advised taking precautions to reduce the possibility of exposure to the virus. In re
Coronavirus/COVID-19 Pandemic [M10-468, 20-MISC-00155].

        Defendant’s experts are unable to mobilize their team to survey the subject premises until
after the quarantine has been lifted.

      As such, Defendant respectfully requests that: (i) the fact discovery deadline of May 15,
2020 be extended to, through and including, July 15, 2020, assuming the current COVID-19
pandemic has been resolved at that time.

      This letter also respectfully serves as a response to the Honorable Judge Alison J. Nathan’s
March 27, 2020 Order [Dckt. No. 98].

       In light of the issues outlined above, the parties are unable to propose new trial dates for
June 2020.
      Case 1:18-cv-03456-AJN-GWG Document 99 Filed 04/03/20 Page 2 of 2




       This letter respectfully requests permission for the parties to request new trial dates on or
around the end of the proposed fact discovery deadline of July 15, 2020.

       Thank you, in advance, for your time and attention to this matter.
                                              Respectfully submitted,
                                                  LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                  By: /s/ Jason Mizrahi
                                                      Jason Mizrahi, Esq.
                                                      420 Lexington Avenue, Suite 2525
                                                      New York, NY 10170
                                                      Tel. No.: (212) 792-0048
                                                      Email: Jason@levinepstein.com
                                                     Attorneys for Defendant Pure Green NYC
                                                     8th Street Corp.
VIA ECF: All Counsel
